
	
		I
		111th CONGRESS
		1st Session
		H. R. 2914
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to terminate marketing assistance loans and loan deficiency payments for mohair
		  producers.
	
	
		1.Termination of availability
			 of marketing assistance loans and loan deficiency payments for mohair
			 producers
			(a)Removal of
			 mohair from eligible loan commoditiesSection 1001(8) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8701(8)) is amended by striking
			 mohair,.
			(b)Elimination of
			 future loan rates for mohairSection 1202(c) of such Act (7
			 U.S.C. 8732(c)) is amended by striking paragraph (18).
			
